Title: Major General Alexander McDougall’s Estimate of Enemy Strength, 16 February 1779
From: McDougall, Alexander
To: Washington, George


[c.16 Feb. 1779]
The Corps on the other Side, have been compared with the Official Letters and paragraphs, in the Enemies Papers; relative to the embarkation and arrival of the Troops at Barbadoes &ce, and Georgia, but neither of those, are among these—It is certain there are 14 Companies of Light Infantry at South Hampton, and its very seldom, that the Battalion is sent on remote Service, from its flank Compani⟨es. ⟩ I recollect but one Instance in all my reading. Sensible Deserter⟨s,⟩ Serjeants and Corporals from the Brittish, were confident as to the Cantonments on York, Staten and Long Islands—And, the Hessian privates were equally so, as to the Regiments of that Nation—The York Calendar, containing a List of them was read to them repeatedly and questioned particularly where all these Corps were, at the Time of their respective Examinations—The Positions of the New Levies, are ascertained on as unquestionable Evidence—The 16th Regiment of Light Dragoons, have been Draughted into the 17th, and the Officers sent to England. The former is the reason of the present Strength of the 17th—The seventeenth of Foot, altho’ cut to Pieces at Princetown, has had large draughts from the reduced Regiments—A Corporal of it, who detailed the Duty, deserted, and was very minutely examined at my Quarters—He appeared to be a sober intelligent Fellow—The 57th is by the concurrent examination of Sixty Deserters, the strongest in America—The Compliment of the Granadiers, is always compleat, by a standing General Order. The Strength of the Corps in General, has been ascertained by Questioning the Serjeants, Corporals and sensible privates on the strength of their own Companies, and whether their Regiment was reputed to be stronger or weaker than another with which it was compared? The Hessian Regiments except the Grenadiers and Life Guards, consist of five Companies, and when they first came out were an Hundred and twenty Strong, rank and File—now they are from 60 to 80—If it be considered, that the Enemy have but in few Instances, been compelled to make long marches; that they have had the best care taken of them in their Hospitals, well provided with Cloaths, Linnen and Acids, that he recieved frequent recruits from Europe, and several of the Brittish Regiments, were reduced to fill others up, no Question remains an [in] my Mind of the Truth of this Estimate.
Alexr McDougall
